                 Case 2:21-cv-00976-JCC Document 9 Filed 08/11/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ADEREMI EMMANUEL ATANDA,                                  CASE NO. C21-0976-JCC
10                              Plaintiff,                     ORDER
11          v.

12   NORGREN IMI PRECISION
     ENGINEERING,
13
                                Defendant.
14

15
            This matter comes before the Court on pre-service review of Plaintiff Adremi E. Atanda’s
16
     complaint (Dkt. No. 4) under 28 U.S.C. § 1915(e)(2) and on Plaintiff’s motion for service by the
17
     U.S. Marshal Service (Dkt. No. 6).
18
     I.     BACKGROUND
19
            On July 22, 2021, the Honorable Brian A. Tsuchida, United States Magistrate Judge,
20
     granted Plaintiff’s motion to proceed in forma pauperis. (Dkt. No. 3.) Plaintiff’s complaint alleges
21
     that Defendants terminated his employment in retaliation for his filing another antidiscrimination
22
     lawsuit against the same employer. (See generally Dkt. No. 4.) In that lawsuit, Plaintiff alleges that
23
     various supervisors failed to promote him because of his race. See Case No. C20-0796-JCC, Dkt.
24
     No. 5 (W.D. Wash. 2020). In their entirety, Plaintiff’s substantive allegations in the above-
25
     captioned case are as follows:
26


     ORDER
     C21-0976-JCC
     PAGE - 1
                Case 2:21-cv-00976-JCC Document 9 Filed 08/11/21 Page 2 of 3




            1) The company representative claim[s] that the company wants to restructure
 1             their employees[.] I was not included [in the restructured workforce]. [T]he
 2             Human Resource person knew about my discrimination law suit against my
               employer[,] so I was let go.
 3          2) Before the company close[d] down for the COVID 19 [pandemic,] there was
               increased scrutiny of my presence without proper jurisdiction.[1]
 4          3) The company representative gave to EEOC [a] job performance evaluation that
               is poorer than it should be.
 5
     (Dkt. No. 4 at 5.)
 6
     II.    DISCUSSION
 7
            The Court must dismiss before service a complaint filed in forma pauperis if it “fails to
 8
     state a claim on which relief can be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii); see Lopez v. Smith,
 9
     203 F.3d 1122, 1229 (9th Cir. 2000). A complaint must contain sufficient factual matter, accepted
10
     as true, to state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 664
11
     (2009). The factual allegations must be “enough to raise a right to relief above the speculative
12
     level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal is proper if the
13
     complaint lacks a cognizable legal theory or states insufficient facts to support one. Zixiang v.
14
     Kerry, 710 F.3d 995, 999 (9th Cir. 2013).
15
            Pro se complaints are read liberally and in the light most favorable to the plaintiff. Erickson
16
     v. Pardus, 551 U.S. 89, 93 (2007). Still, § 1915(e) “not only permits but requires” dismissal of an
17
     in forma pauperis complaint that fails to state a claim. Lopez, 203 F.3d at 1229. If the court
18
     dismisses the complaint, it should give leave to amend unless “it is absolutely clear” that
19
     amendment would not cure the pleading deficiencies. Cato v. United States, 70 F.3d 1103, 1106
20
     (9th Cir. 1995).
21
            Plaintiff alleges no facts in support of his discrimination claims. That leaves Plaintiff’s
22
     retaliation claim, which alleges that his employer terminated him because of his antidiscrimination
23
     lawsuit, pending under Case No. C20-0796-JCC.
24

25
     1
       The Court believes the word “jurisdiction” should be construed as “justification” and gives it
26   that meaning in interpreting Plaintiff’s complaint.

     ORDER
     C21-0976-JCC
     PAGE - 2
                Case 2:21-cv-00976-JCC Document 9 Filed 08/11/21 Page 3 of 3




 1           A prima facie claim of retaliation under Title VII requires a plaintiff to allege that (1) his

 2   employer took adverse employment action against him, (2) “because of,” (3) his protected activity.

 3   See, e.g., Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 646 (9th Cir. 2003). The “because of”

 4   element “must be proved according to traditional principles of but-for-causation.” Univ. of Tex.

 5   Sw. Med. Ctr. V. Nassar, 570 U.S. 338, 360 (2013).

 6           Filing an antidiscrimination lawsuit is a protected activity, and termination of employment

 7   is an adverse employment action. But the allegation that “the Human Resource person knew about

 8   my discrimination law suit . . . , so I was let go” falls far short of plausibly alleging that Defendants
 9   would not have terminated Plaintiff but for his filing a lawsuit. What is more, Plaintiff himself
10   identifies multiple, lawful grounds for his discharge: The company claims it was restructuring its
11   workforce, it gave him a poor performance review, and it had “closed down” due to COVID-19.
12           Even under the liberal pro se pleading standard, Plaintiff’s barebones complaint does not
13   raise his right to relief above the speculative level. Plaintiff must allege some facts plausibly
14   suggesting that the lawsuit he filed was why Defendants terminated him. Cf. Carlson v. CSX
15   Transp., Inc., 758 F.3d 819, 828 n.1, 828–29 (7th Cir. 2014) (explaining that facts tending to
16   weaken an inference of causation can require a plaintiff to provide additional explanation in his
17   pleading.). As required by 28 U.S.C. § 1915(e)(2)(B)(ii), the Court DISMISSES Plaintiff’s
18   complaint without prejudice and with leave to amend.

19   I.      CONCLUSION

20           For the foregoing reasons, Plaintiff’s motion for service (Dkt. No. 6) is DENIED without

21   prejudice, and his complaint is DISMISSED without prejudice and with leave to amend.

22           DATED this 11th day of August 2021.




                                                             A
23

24

25
                                                             John C. Coughenour
26                                                           UNITED STATES DISTRICT JUDGE

     ORDER
     C21-0976-JCC
     PAGE - 3
